Per Curiam.  landlord’s Lien. There was evidence to justify the jury in finding that the landlord consented to the removal of the cot- ° # ton from the premises where it was grown, and it was in proof that the tenant was authorized by the landlord to sell two.or three bales of cotton to pay the Harwood debt, for which the landlord was surety. He sold two bales for $¡81, and out of the proceeds paid the Plarwood debt of something over ,$50, and devoted the residue to the payment of his creditors. The consent of the landlord to the removal and sale of the cotton was the gist of the defense to the attachment, and when that was proved, the ground of the attachment failed. The failure to devote the excess of the proceeds of sale, made by consent of the landlord, to the payment of rent, was not a ground for attachment. The appellant has pointed out no error for which the judgment should be reversed. Affirm.